Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 19, 2015

                                     No. 04-15-00254-CV

                CITY OF SAN ANTONIO and San Antonio River Authority,
                                  Appellants

                                              v.

                                     Osvaldo PERALTA,
                                          Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-16836
                       Honorable Martha B. Tanner, Judge Presiding


                                       ORDER
         Appellee’s motion for extension of time to file brief is hereby GRANTED. Appellee’s
brief is due on or before July 27, 2015.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court